DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 10/02/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending and examined below. 

Drawings

2.	The drawings filed on 10/02/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 11/28/2019, 03/19/2020, 07/17/2020, 08/13/2020, 02/12/2021, 04/14/2021, 08/15/2021, 08/25/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

The Information Disclosure statement filed 11/25/2019 has not been accepted or considered. The particular IDS is 117 pages long and contains over 4000 
Priority

4.	The Applicants priority to U.S. Provisional Patent Application # 62855390 filed May 31, 2019, has been accepted and considered in this office action. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-6, 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (U.S. Patent Application Publication # 2016/0342317 A1) in view of Cherifi (U.S. Patent Application Publication # 2011/0154418 A1). Lim is already of the record, having been disclosed by the Applicants in one of their considered IDSs.

With regards to claim 1, Lim teaches a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a display, cause the electronic device to5 118438402Application No.: 16/590,766Docket No.: P41824US1/77870000324101receiving context data associated with the electronic device (Figure 6, shows electronic device with display, while para 96, teaches a medium with software instructions encoded thereupon. Para 14, teaches that the digital assistant identifies user activity. Para 33, teaches activity logs 212, that maintains user activity history associated with user);

determining, based on the context data, a task that may be performed by a digital assistant of the electronic device in response to a natural-language expression (Paragraphs 34-42, teach the digital assistant asking questions or initiating conversation based on past activity logs of the user); 

determining, based on the context data, whether suggestion criteria associated with the determined task are satisfied (Paragraphs 43-44, teach that the digital 

and in accordance with a determination that the suggestion criteria are satisfied, providing a suggestion indicating that the determined task may be performed using the digital assistant of the electronic device (Paragraphs 44-45, teach that if the threshold has been reached, the digital assistant conducts a learning session based on stored questions in the learning queue. Also paragraphs 34-35);

However, Lim may not explicitly detail the limitation wherein the suggestion criteria include a requirement that the suggestion has been provided by the electronic device less than a predetermined maximum number of times within a third predetermined period of time. This is taught by Cherifi (Para 45 ad figures 1-3, teach an interactive voice response or IVR server 146, that determines whether input has been received from a user. If input has not been received within a predetermined time, e.g., 10 seconds, process 300 may end. IVR server 146 will generally re-prompt a user for input if none has been received within a predetermined time up to a predetermined number of re-prompts, e.g., three. If and when an input is received from a user of telephone 139, process 300 proceeds to step 320).



With regards to claim 2, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein the one or more programs comprise further instructions, which when executed by the one or more processors of the electronic device, cause the electronic device to after providing the suggestion, receive a speech input including the natural-language expression (Para 27, teaches that digital assistant 110 may generate one or more questions 124 corresponding to activity logs 114. During the natural language conversation with user 104, digital assistant 110 may receive user input 128 in response to the generated questions 124);

and in response to the speech input, perform the determined task using the digital assistant of the electronic device (Para 28, teaches that during analysis of activity logs 114, digital assistant 110 may develop an inference that user 104 has an interest in sports, perhaps based on browser history or other user activity indicating that user 104 tracks a sport, such as football for example. Digital assistant 110 may generate a question to confirm this inference, such as "How am I doing on tracking sports?" In one example, user 104 could respond with a 

With regards to claim 3, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein the context data comprises one or more user inputs received by the electronic device (Para 33, teaches that activity logs 212 maintains user activity history associated with user 204. User activity history may include, device location information associated with signals received from GPS 222 and a time stamp indicating an amount of time computing device 202 remained at a specific geographic location, and/or a date and time computing device 202 was located at the specific geographic location. Other user activity history may include, browser history associated with browser 216, captured images on a camera roll or photo storage associated with camera 224, textual 

With regards to claim 4, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein the context data is further associated with a second electronic device associated with a user of the electronic device (Para 16, teaches that the computing device may represent a group of processing units or other computing devices. Para 95, further teaches that at least a portion of the functionality of the various elements in figure 2 may be performed by other elements in figure 1, or an entity e.g., processor, web service, server, application program, computing device, etc. Para 31 and figure 2, teach that computing device 202 may include, a mobile computing device or any other portable device, a less portable device, or a group of processing units or other computing devices. A mobile computing device may include a mobile telephone, laptop, tablet, computing pad, netbook, gaming device, wearable computing device, and/or portable media player. A less portable devices may include desktop personal computers, kiosks, tabletop devices, industrial control devices, wireless charging stations, and electric automobile charging stations). 

With regards to claim 5, Lim teaches the non-transitory computer-readable storage medium of claim 4, wherein the context data comprises data indicating at least one of: a number of times the user has performed the determined task without using the digital assistant, whether the user has previously performed the Para 62, teaches the limitation wherein the context data comprises data indicating whether the user has previously performed the determined task using the digital assistant. The digital assistant develops a personalized user profile directed towards the unique interests of that user through targeted learning based on user activity and learning sessions, e.g. the digital assistant may identify that the user is a fan of a specific sports team based on information minded from activity logs, such as browser history, images captured, textual input or email with words identifying a specific sports team present multiple times in the course of user activity history).

With regards to claim 6, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein determining, based on the context data, the task that may be performed by the digital assistant comprises determining a software application associated with the context data (Para 62, teaches the limitation wherein the context data comprises data indicating whether the user has previously performed the determined task using the digital assistant. The digital assistant develops a personalized user profile directed towards the unique interests of that user through targeted learning based on user activity and learning sessions, e.g. the digital assistant may identify that the user is a fan of a specific sports team based on information minded from activity logs, such as browser history, images captured, textual input or email with words identifying a Para 87, further teaches that this includes processing the activity logs, including performing keyword recognition on at least one of browser history data, text messaging data, electronic messaging data, or social media application data);

and determining the task that may be performed by the digital assistant based on the software application (Para 62, further teaches that based on the above processing, the digital assistant goes beyond identifying the inference that the user is a fan of the sports team, initiating a conversation with the user to confirm that inference, with a question directed towards the inference. As an example, "I see you are tracking Football Team A, would you like me to add their game schedule to your personal calendar?").

With regards to claim 11, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein providing the suggestion comprises generating a user-specific suggestion based on the context data and providing the user-specific suggestion (Para 35, teaches that the digital assistant 210 may initiate a natural language conversation based on the generated questions to obtain feedback from user 204 in order to personalize the interaction with digital assistant 210 and strengthen a personal connection between digital assistant 210 and user 204. As an example, digital assistant 210 may generate questions that incorporate the inference, such as the digital assistant asking: "I see you ate at Restaurant A last week; how did you like the food?" By incorporating the 

With regards to claim 12, Lim teaches the non-transitory computer-readable storage medium of claim 1, wherein providing the suggestion comprises displaying the suggestion on the display of the electronic device (Para 24 and figure 6, teach the use of a display for displaying of suggestions and other interactions between the device and the user).

With regards to claim 16, this is a device claim for the corresponding computer readable medium (CRM) claim 1. These two claims are related as device and CRM of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claim 16 is similarly rejected under the same rationale as applied above with respect to CRM claim 1. Further, paragraphs 17 and 24 of Lim teach the use of memory, display and processors. 

With regards to claim 17, this is a method claim for the corresponding computer readable medium (CRM) claim 1. These two claims are related as method and CRM of using the same, with each claimed method element's function corresponding to the claimed CRM step. Accordingly, claim 17 is similarly figure 6 of Lim teaches the use of an electronic device with display. 

Allowable Subject Matter

6.	Claims 7-8, 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, along or in combination, fails to teach the limitations of claims 7-8, 10 and 13. Claims 14-15 are dependent on claim 13 and thus narrower versions of claim 13, therefore also allowable. The Examiner shall outline more detailed reasons for allowability as and when the Application proceeds to allowance. 

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Missig (U.S. Patent Application Publication # 2014/0218372 A1), Knott (U.S. Patent Application Publication # 2004/0042592 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)